Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 7, and 8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by KAITA KEIJI (WO 2007/132729, Published 2007, Nov. 22).
Regarding claim 1:
KAITA KEIJI describes a battery diagnostic device comprising (abstract): an acquisition unit that acquires a temperature and an internal resistance of a battery (abstract, fig. 6, S300-S390, fig.5); a determination unit that determines a diagnostic temperature that is a temperature used for a diagnosis of the battery, based on the temperature acquired by the acquisition unit (fig. 6, S300-S390, 

    PNG
    media_image1.png
    254
    431
    media_image1.png
    Greyscale

Regarding claim 2, KAITA KEIJI further describes wherein the determination unit determines a minimum temperature in a temperature change pattern of the battery that is assumed based on the temperature acquired by the acquisition unit as the diagnostic temperature (fig. 5, has a minimum temperature point).

Regarding claim 4, KAITA KEIJI further describes wherein the acquisition unit acquires a current and a voltage of the battery, corrects an absolute value of a rate of change in the voltage with respect to the current to a larger value based Subsequently, the cooling fan 42 is stopped (step S330), the variable k (initial value = 0) indicating the number of the temperature sensors 441 to 44K is incremented by 1 (step S340), and the kth For the temperature sensor 44k, the temperature deviation ΔΤ, which is the absolute value of the deviation obtained by subtracting the temperature T (k) detected by the temperature sensor 44k from the refrigerant temperature Tc input in step S320, is calculated (step S350).

Regarding claim 6:
KAITA KEIJI describes a battery diagnostic method executed by a computer of a battery diagnostic device, the battery diagnostic method (fig. 2, unit 50, 60) comprising: an acquisition step of acquiring a temperature and an internal resistance of a battery (abstract, fig. 5); a determination step of determining a diagnostic temperature that is a temperature used for a diagnosis of the battery, based on the temperature acquired in the acquisition step (fig. 6, S300-S390, fig.5, diagnostic temperature); an estimation step of estimating the internal resistance of the battery at the diagnostic temperature based on the temperature and the internal resistance acquired in the acquisition step and the diagnostic temperature determined in the determination step (fig. 6, S300-S390, fig.5, 
Regarding claim 7:
KAITA KEIJI describes a battery diagnostic program executed by a computer of a battery diagnostic device, the battery diagnostic program (fig. 2, unit 50, 60) comprising: an acquisition step of acquiring a temperature and an internal resistance of a battery (abstract); a determination step of determining a diagnostic temperature that is a temperature used for a diagnosis of the battery, based on the temperature acquired in the acquisition step (abstract, fig. 6, S300-S390, fig.5, temperature acquired); an estimation step of estimating the internal resistance of the battery at the diagnostic temperature based on the temperature and the internal resistance acquired in the acquisition step and the diagnostic temperature determined in the determination step (abstract, fig. 6, S300-S390, fig.5, internal resistance acquired); and a diagnosis step of diagnosing the battery based on the internal resistance estimated in the estimation step (fig. 6, S300-S390, fig.5, internal resistance estimated).
Regarding claim 8, KAITA KEIJI further describes a vehicle including the battery diagnostic device (0005, abstract). 
Claim Objections
2.	Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitation of the base claim and any intervening claims. 
	Regarding claim 3, determines the temperature acquired by the acquisition unit as the diagnostic temperature when the temperature acquired by the acquisition unit is lower than the first temperature and equal to or higher than the second temperature, and determines a third temperature that is lower than the second temperature as the diagnostic temperature when the temperature acquired by the acquisition unit is lower than the second temperature. 

	Regarding claim 5, diagnoses that the battery satisfies the condition when the internal resistance that is derived is equal to or lower than the internal resistance in which the voltage assumed in a case where the battery discharges the power amount with the current specified by the condition is the voltage specified by the condition. 
Examiner’s comment
3.	WO 2007/132729 appears to be equivalent of US Patent Application Publication 2009/0130538 Publish Date: May 21, 2009.
Contact information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/
Primary Examiner, Art Unit 2862
Technology Center 2800 
February 2, 2022